Case 1:18-cv-00469-LEK-RT Document 103 Filed 10/30/20 Page 1 of 17   PageID #:
                                   1682


                      UNITED STATES DISTRICT COURT

                            DISTRICT OF HAWAII


KEICY CHUNG,                            CIV. NO. 18-00469 LEK-RT

                  Plaintiff,

      vs.

VISTANA VACATION OWNERSHIP, INC.
and STARWOOD HOTELS & RESORTS
WORLDWIDE, LLC,

                  Defendants.


         ORDER ADOPTING THE MAGISTRATE JUDGE’S FINDINGS AND
            RECOMMENDATION TO DISMISS CASE WITH PREJUDICE

            On April 13, 2020, the magistrate judge filed his

Findings and Recommendation to Dismiss Case with Prejudice

(“F&R”).    [Dkt. no. 99.].     On April 21, 2020, pro se Plaintiff

Keicy Chung (“Plaintiff”) filed his objection to the F&R

(“Objections”).     [Dkt. no. 100.]     On May 15, 2020, Defendants

Vistana Vacation Ownership, Inc. (“Vistana”) and Starwood Hotels

& Resorts Worldwide, LLC (“Starwood LLC,” and collectively

“Defendants”) filed their response to Plaintiff’s Objections

(“Response”).     [Dkt. no. 102.]     The Court has considered the

Objections as a non-hearing matter pursuant to Rule LR7.1(d) of

the Local Rules of Practice for the United States District Court

for the District of Hawaii (“Local Rules”).          For the reasons set
Case 1:18-cv-00469-LEK-RT Document 103 Filed 10/30/20 Page 2 of 17   PageID #:
                                   1683


forth below, the Objections are denied, and the F&R is hereby

adopted.

                                BACKGROUND

             The facts are laid out in this Court’s March 29, 2019

Order Granting in Part and Denying in Part Defendant’s Motion to

Dismiss (“3/29/19 Order”) and will not be repeated here in full.

See dkt. no. 57. 1    On May 19, 2017, Plaintiff filed a complaint

(“California Complaint”) in the Superior Court of California,

County of Los Angeles (“California Action”) against Vistana and

Starwood Hotels & Resorts Worldwide, Inc. (“Starwood Inc.” and

collectively “California Defendants”) containing allegations

related to Plaintiff’s purchase of a timeshare property in

Hawai`i from the California Defendants.         [Defs.’ request for

judicial notice in supp. of motion to dismiss, filed 12/21/18

(dkt. no. 15) (“Request”), Exh. A (California Complaint).]             The

California Action was removed to the United States District

Court for the Central District of California.          On October 19,

2017, the district court issued an order granting the California

Defendants’ motion to dismiss the California Complaint

(“10/19/17 California Order”).        [Request, Exh. B (10/19/17




      1   The 3/29/19 Order is also available at 2019 WL 1441596.



                                      2
Case 1:18-cv-00469-LEK-RT Document 103 Filed 10/30/20 Page 3 of 17   PageID #:
                                   1684


California Order). 2]     On November 2, 2017, the district court

entered a judgement against Plaintiff and in favor of the

California Defendants (“California Judgment”), [id., Exh. C

(California Judgment),] which was affirmed by the Ninth Circuit

Court of Appeals on April 17, 2018 (“4/17/18 Memorandum

Disposition”), [Request, Exh. D (4/17/18 Memorandum

Disposition). 3]

            Plaintiff filed the instant Complaint for Violations

of Hawaii Revised Statutes 2006 Chapter 514E (Time Sharing

Plans) (“Complaint”) on November 29, 2018         alleging diversity

jurisdiction.      [Dkt. no. 1 at pg. 3.]     On December 21, 2018,

Defendants filed their motion to dismiss the Complaint (“Motion

to Dismiss”).      [Dkt. no. 14.]   On February 12, 2019, Plaintiff

filed his first motion for leave to amend the Complaint (“First

Motion for Leave”).      [Dkt. no. 44.]    On February 27, 2019, the

magistrate judge issued an entering order denying Plaintiff’s

First Motion for Leave.      [Dkt. no. 52.]     In the 3/29/19 Order,

this Court dismissed all claims in the Complaint without

prejudice, granting Plaintiff leave to file a motion seeking


      2The 10/19/17 California Order is also available at Chung
v. Vistana Vacation Ownership, Inc., Case No. CV 17-04803-
RGK(JCx), 2017 WL 6886721 (C.D. Cal. Oct. 19, 2017).

      3The 4/17/18 Memorandum Disposition is also available at
Chung v. Vistana Vacation Ownership, Inc., 719 F. App’x 698 (9th
Cir. 2018).


                                      3
Case 1:18-cv-00469-LEK-RT Document 103 Filed 10/30/20 Page 4 of 17    PageID #:
                                   1685


leave to file an amended complaint.        [3/29/19 Order at 19.]

Plaintiffs claims were dismissed on the basis that they were

time-barred, [id. at 12-13,] and in the alternative, under the

doctrine of res judicata, [id. at 17-18].

            On April 29, 2019, Plaintiff filed his second motion

for leave to file an amended complaint (“Second Motion for

Leave”).    [Dkt. no. 59.]     On June 27, 2019, Plaintiff’s Second

Motion for Leave was denied at the hearing on the motion.              See

Minutes, filed 6/27/19 (dkt. no. 69); see also Order Denying

Plaintiff’s Motion to Leave to Amend Complaints, Amended

Complaints and Supplemental to Amended Complaints, filed 8/27/19

(dkt. no. 85).     On July 29, 2019, Plaintiff filed a third motion

for leave to file an amended complaint (“Third Motion for

Leave”).    [Dkt. no. 72.]     Plaintiff’s Third Motion for Leave was

denied.    [Amended Order Denying Plaintiff’s Third Motion to

Leave to Amend Complaint, filed 9/10/19 (dkt. no. 89).]              On

October 16, 2019, Plaintiff filed his “Motion to Leave to Amend

Complaint (10/15/19)” (“Fourth Motion for Leave”).           [Dkt.

no. 90.]    On November 21, 2019, Defendants filed a memorandum in

opposition to the Fourth Motion for Leave (“Fourth Motion

Opposition”).     [Dkt. no. 92.]    In the F&R, the magistrate judge

recommended that the case be dismissed with prejudice: 1) as a

sanction for Plaintiff’s repeated violations of court orders and

procedural rules; 2) because amendment of the Complaint would be

                                      4
Case 1:18-cv-00469-LEK-RT Document 103 Filed 10/30/20 Page 5 of 17   PageID #:
                                   1686


futile; and 3) in consideration of the five factors listed in

Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002).             [F&R

at 5-6.]

            In the Objections, Plaintiff argues the magistrate

judge erred in his recommendation because: 1) Plaintiff cured

the issue of res judicata by adding Marriott International, Inc.

(“Marriott”) and Doe 1-10 as defendants (“Doe Defendants”) and

alleging new claims; 2) Plaintiff substantially complied with

formatting a procedural requirements; 3) the matter is not time

barred because the alleged fraud continued over the ten years

preceding the filing of the Complaint; and 4) dismissal with

prejudice was not warranted as a matter of public policy

favoring the disposition of cases on their merits. 4

                                  STANDARD

            Plaintiff is proceeding pro se, and therefore his

pleadings are liberally construed.          See Erickson v. Pardus, 551

U.S. 89, 94 (2007) (per curiam).          This Court reviews a

magistrate judge’s findings and recommendations under the

following standard:


      4Plaintiff also argues that the F&R should be rejected
because the Fourth Motion for Leave was decided without a
hearing. However, Plaintiff acknowledges that, under the Local
Rules, all matters can be decided without a hearing. See
Objections at 1; Local Rule LR7.1(c) (stating same).
Plaintiff’s position was well established in his filings, and a
hearing was not required. Therefore this argument is rejected.


                                      5
Case 1:18-cv-00469-LEK-RT Document 103 Filed 10/30/20 Page 6 of 17   PageID #:
                                   1687


                 When a party objects to a magistrate judge’s
            findings or recommendations, the district court
            must review de novo those portions to which the
            objections are made and “may accept, reject, or
            modify, in whole or in part, the findings or
            recommendations made by the magistrate judge.”
            28 U.S.C. § 636(b)(1); see also United States v.
            Raddatz, 447 U.S. 667, 673 (1980); United States
            v. Reyna–Tapia, 328 F.3d 1114, 1121 (9th Cir.
            2003) (en banc) (“[T]he district judge must
            review the magistrate judge’s findings and
            recommendations de novo if objection is made, but
            not otherwise.”).

                 Under a de novo standard, this Court reviews
            “the matter anew, the same as if it had not been
            heard before, and as if no decision previously
            had been rendered.” Freeman v. DirecTV, Inc.,
            457 F.3d 1001, 1004 (9th Cir. 2006); United
            States v. Silverman, 861 F.2d 571, 576 (9th Cir.
            1988). The district court need not hold a de
            novo hearing; however, it is the court’s
            obligation to arrive at its own independent
            conclusion about those portions of the magistrate
            judge’s findings or recommendation to which a
            party objects. United States v. Remsing, 874
            F.2d 614, 616 (9th Cir. 1989).

Muegge v. Aqua Hotels & Resorts, Inc., Civil 09-00614 LEK-BMK,

2015 WL 4041313, at *2 (D. Hawai`i June 30, 2015) (alteration in

Muegge) (some citations omitted).

                                DISCUSSION

I.    Res Judicata

            First, the Court turns to Plaintiff’s argument that

the res judicata issues identified in the 3/29/19 Order have

been cured.

                 The doctrine of res judicata provides that
            “a final judgment on the merits bars further
            claims by parties or their privies based on the

                                      6
Case 1:18-cv-00469-LEK-RT Document 103 Filed 10/30/20 Page 7 of 17   PageID #:
                                   1688


            same cause of action.” Montana v. United States,
            440 U.S. 147, 153, 99 S. Ct. 970, 973, 59 L. Ed.
            2d 210 (1979). The application of this doctrine
            is “central to the purpose for which civil courts
            have been established, the conclusive resolution
            of disputes within their jurisdiction.” Id.
            (quoting Southern Pacific Railway Co. v. United
            States, 168 U.S. 1, 49, 18 S. Ct. 18, 27, 42 L.
            Ed. 355 (1897)). Moreover, a rule precluding
            parties from the contestation of matters already
            fully and fairly litigated “conserves judicial
            resources” and “fosters reliance on judicial
            action by minimizing the possibility of
            inconsistent decisions.” Id. at 153–54, 99 S.
            Ct. at 973–74. . . .

In re Schimmels, 127 F.3d 875, 881 (9th Cir. 1997).           Plaintiff

challenges the identity or privity of parties and the identity

of claims elements of res judicata.        “The res judicata effect of

federal court judgments is a matter of federal law.”           Tahoe-

Sierra Pres. Council, Inc. v. Tahoe Reg’l Planning Agency, 322

F.3d 1064, 1077 n.10 (9th Cir. 2003) (citation omitted).             “Res

judicata is applicable whenever there is (1) an identity of

claims, (2) a final judgment on the merits, and (3) privity

between parties.”     Stratosphere Litig. L.L.C. v. Grand Casinos,

Inc., 298 F.3d 1137, 1142 n.3 (9th Cir. 2002) (citation

omitted).

      A.    Identity or Privity of Parties

            “‘Privity’ . . . is a legal conclusion designating a

person so identified in interest with a party to former

litigation that he represents precisely the same right in

respect to the subject matter involved.”         Headwaters Inc. v.

                                      7
Case 1:18-cv-00469-LEK-RT Document 103 Filed 10/30/20 Page 8 of 17   PageID #:
                                   1689


U.S. Forest Serv., 399 F.3d 1047, 1052–53 (9th Cir. 2005).

(citation and quotation marks omitted)

                 Even when the parties are not identical,
            privity may exist if “there is ‘substantial
            identity’ between parties, that is, when there is
            sufficient commonality of interest.” In re
            Gottheiner, 703 F.2d 1136, 1140 (9th Cir. 1983)
            (citation omitted); see also Stratosphere
            Litigation, 298 F.3d at 1142 n. 3 (finding
            privity when a party is “so identified in
            interest with a party to former litigation that
            he represents precisely the same right in respect
            to the subject matter involved”) (citation
            omitted); Shaw v. Hahn, 56 F.3d 1128, 1131–32
            (9th Cir. 1995) (finding privity when the
            interests of the party in the subsequent action
            were shared with and adequately represented by
            the party in the former action); United States v.
            ITT Rayonier, Inc., 627 F.2d 996, 1003 (9th Cir.
            1980) (“[A] ‘privy’ may include those whose
            interests are represented by one with authority
            to do so.”). We made clear, in In re Schimmels,
            that privity is a flexible concept dependent on
            the particular relationship between the parties
            in each individual set of cases:

                  Federal courts have deemed several
                  relationships “sufficiently close” to
                  justify a finding of “privity” and,
                  therefore, preclusion under the doctrine of
                  res judicata: “First, a non-party who has
                  succeeded to a party’s interest in property
                  is bound by any prior judgment against the
                  party. Second, a non-party who controlled
                  the original suit will be bound by the
                  resulting judgment. Third, federal courts
                  will bind a non-party whose interests were
                  represented adequately by a party in the
                  original suit.” In addition, “privity” has
                  been found where there is a “substantial
                  identity” between the party and nonparty,
                  where the nonparty “had a significant
                  interest and participated in the prior
                  action,” and where the interests of the
                  nonparty and party are “so closely aligned

                                      8
Case 1:18-cv-00469-LEK-RT Document 103 Filed 10/30/20 Page 9 of 17   PageID #:
                                   1690


                  as to be virtually representative.”
                  Finally, a relationship of privity can be
                  said to exist when there is an “express or
                  implied legal relationship by which parties
                  to the first suit are accountable to non-
                  parties who file a subsequent suit with
                  identical issues.”

            Schimmels, 127 F.3d at 881 (citations omitted).

Tahoe-Sierra Pres. Council, Inc., 322 F.3d 1064, 1081–82 (9th

Cir. 2003) (some citations omitted).          Parent/subsidiary

relationships are relevant, and privity has been found when the

defendant in the earlier case is a parent or subsidiary of the

defendant in the following case.          See In re Imperial Corp. of

Am., 92 F.3d 1503, 1507 (9th Cir. 1996) (collecting cases).

            In the Fourth Motion for Leave, Plaintiff seeks to add

Marriott as a defendant.       Plaintiff also seeks to add a number

of Doe Defendants, all of whom were involved in the sale of the

timeshare or otherwise worked for, or acted on behalf of,

Defendants during the events leading up to the instant

litigation.    [Fourth Motion for Leave, Suppl. to Amended

Complaint (10/15/19) (“Fourth Motion for Leave, Suppl.”) at 4-

7.]

            In the Objections, Plaintiff argues that res judicata

does not apply because the California Judgment “was rendered for

the wrong defendants” and “[i]t should have been Marriott that

would have had privity with Plaintiff from the beginning of the

California case and this Hawaii case.”          [Objections at 12.]     As

                                      9
Case 1:18-cv-00469-LEK-RT Document 103 Filed 10/30/20 Page 10 of 17   PageID #:
                                    1691


 a preliminary matter, the Court notes that privity in this

 context is a question of the relationships between Marriott and

 Starwood Inc. or Starwood LLC, not between Plaintiff and any of

 the defendants.     See, e.g., Tahoe-Sierra Pres. Council, 322 F.3d

 at 1081 (applying privity).

             In the Fourth Motion for Leave, Plaintiff alleges

 Starwood Inc. merged with Marriott in 2016, resulting in

 Starwood LLC.    [Fourth Motion for Leave at 2.]        On December 21,

 2018, Defendants filed a Corporate Disclosure Statement

 confirming that Starwood LLC is a wholly owned subsidiary of

 Marriott.    [Dkt. no. 16.]    The parent-subsidiary relationship

 between Starwood LLC and Marriott is a strong indicator of

 privity.    See Gottheiner, 703 F.2d at 1139-40 (finding privity

 existed for the purpose of collateral estoppel where the

 defendant in the first lawsuit was a wholly owned subsidiary of

 the defendant in the second lawsuit).        Furthermore, Marriott’s

 interests were represented in the California Action because

 Marriott was the parent company of the California Defendant

 Starwood, Inc. at the time of the litigation.          Marriott is “so

 identified in interest with a party to former litigation [(the

 California Defendants)] that he represents precisely the same

 right in respect to the subject matter involved.”          See

 Schimmels, 127 F.3d at 881 (citation and quotation marks

 omitted).    Because Marriott and the California Defendants have

                                      10
Case 1:18-cv-00469-LEK-RT Document 103 Filed 10/30/20 Page 11 of 17   PageID #:
                                    1692


 identical or transferred rights with respect to the legal

 interest at issue here, “substantial identity” exists between

 the parties of the California Action and the instant suit.            See

 ITT Rayonier at 1003.      Therefore, the element of privity is

 satisfied for purposes of res judicata with respect to Marriott.

            Similarly, all of the Doe Defendants Plaintiff seeks

 to add are also in privity with the California Defendants

 because all of the Doe Defendants appear to be employees or

 persons otherwise acting on behalf of the Vistana, Marriott,

 Starwood, Inc. or Starwood, LLC.          See Fourth Motion for Leave,

 Suppl. at 6-7.    “An employer-employee relationship generally

 satisfies the privity requirement for matters within the scope

 of employment.”     Drawsand v. F.F. Props., L.L.P., 866 F. Supp.

 2d 1110, 1127 (N.D. Cal. 2011) (citing Spector v. El Ranco,

 Inc., 263 F.2d 143, 145 (9th Cir. 1959)).          In Spector, the Ninth

 Circuit held that,

            Where, as here, the relations between two parties
            are analogous to that of principal and agent, the
            rule is that a judgment in favor of either, in an
            action brought by a third party, rendered upon a
            ground equally applicable to both, is to be
            accepted as conclusive against the plaintiff’s
            right of action against the other.

 Spector, 263 F.2d 145 (citation omitted).          The California

 Judgment would be equally applicable to both the Doe Defendants

 and the California Defendants.       Therefore, the proposed Doe

 Defendants are in privity with the California Defendant,

                                      11
Case 1:18-cv-00469-LEK-RT Document 103 Filed 10/30/20 Page 12 of 17   PageID #:
                                    1693


 satisfying the identity or privity of parties element of res

 judicata is satisfied.

       B.   Identity of Claims

                 A court is to apply four criteria to decide
            whether there is an identity of claims:
            “(1) whether rights or interests established in
            the prior judgment would be destroyed or impaired
            by prosecution of the second action; (2) whether
            substantially the same evidence is presented in
            the two actions; (3) whether the two suits
            involve infringement of the same right; and
            (4) whether the two suits arise out of the same
            transactional nucleus of facts.” United States
            v. Liquidators of European Fed. Credit Bank, 630
            F.3d 1139, 1150 (9th Cir. 2011). The fourth
            criterion is the most important. Id. at 1151.

 Harris v. Cty. of Orange, 682 F.3d 1126, 1132 (9th Cir. 2012).

            In his Fourth Motion for Leave, Plaintiff asserts that

 he also seeks to amend his Complaint by lodging additional

 claims against Defendants for “mail and wire frauds in violation

 of U.S. Code 1341 and 1343 from 2006 till 2015.”          [Fourth Motion

 for Leave, Suppl. at 7.]      He “also would like to re-allege

 claims under California Vacation Ownership and Time-Share Act of

 2004 [(“VOTSA”)] to show extent of Defendants’ fraudulent,

 deceptive, misleading, and prohibited practices.”          [Id.]

            18 U.S.C. § 1341 and 1343 are criminal statutes.

 “[I]n American jurisprudence at least, a private citizen lacks a

 judicially cognizable interest in the prosecution or

 nonprosecution of another.”       Linda R.S. v. Richard D., 410 U.S.

 614, 619 (1973); see also Salem v. Arakawa, CIVIL 15-00384 LEK-

                                      12
Case 1:18-cv-00469-LEK-RT Document 103 Filed 10/30/20 Page 13 of 17   PageID #:
                                    1694


 KSC, 2016 WL 1043050, at *6 (D. Hawai`i Mar. 15, 2016) (stating

 that private citizens do not have standing to bring claims

 under, inter alia, §§ 1341 and 1343).          Therefore, as, the

 magistrate judge correctly identified, the request to add these

 claims is futile.

            Plaintiff’s request to re-allege VOTSA claims,

 including claims related to the 2007 contracts, was denied by

 this Court in the 3/29/19 Order.          [3/29/19 Order at 15-18.]

 Therefore, to the extent Plaintiff requests leave to re-allege

 claims under the VOTSA, his request is denied for the same

 reasons as set forth in the 3/29/19 Order.

            Plaintiff next identifies eight “Counts” in which he

 alleges acts he describes as fraudulent or deceptive.           [Fourth

 Motion for Leave, Suppl. at 8-14.]          The magistrate judge

 liberally construed the Counts as allegations related to the

 doctrine of equitable tolling based on fraudulent concealment.

 The Court agrees with the magistrate judge that an invocation of

 the fraudulent concealment doctrine is a reasonable reading of

 Plaintiff’s allegations.

            The doctrine of fraudulent concealment is one way to

 avoid the time-bar of limitation on claims.         See Rundgren v.

 Bank of New York Mellon, Civil No. 10-00252 JMS/BMK, 2013 WL

 3072408, at *4 (D. Hawai`i June 18, 2013), aff’d 637 F. App’x

 404 (9th Cir. 2016).     Because the Fourth Motion for Leave is

                                      13
Case 1:18-cv-00469-LEK-RT Document 103 Filed 10/30/20 Page 14 of 17   PageID #:
                                    1695


 denied pursuant to res judicata, rather than any time-bar

 issues, the doctrine of fraudulent concealment does not apply.

             However, Plaintiff also asserts that “common law fraud

 would also be equally applicable” in reference to the eight

 “Counts.”    [Fourth Motion for Leave, Suppl. at 14.]         Again, for

 the same reasons as stated in the 3/29/19 Order, Plaintiff is

 precluded from bringing claims that were, or could have been

 brought in the California Action.         See 3/29/19 Order at 17-18.

 Therefore, Plaintiff’s request to amend his Complaint to re-

 assert common law fraud claims related to either his 2006 or

 2007 contract with Defendants is denied.

             The magistrate judge was correct to address the

 remainder of the issues in the interest of completeness.

 However, Plaintiff’s attempt to amend his Complaint is futile

 because his proposed claims are barred under the doctrine of res

 judicata, therefore the Court does not need to reach the other

 issues presented by Defendants.

 II.   Dismissal with Prejudice

             Next, the Court turns to Plaintiff’s argument that, if

 dismissal is warranted, it should be without prejudice.

             It is black-letter law that a district court must
             give plaintiffs at least one chance to amend a
             deficient complaint, absent a clear showing that
             amendment would be futile. Eminence Capital, LLC
             v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir.
             2003) (“Dismissal with prejudice and without
             leave to amend is not appropriate unless it is

                                      14
Case 1:18-cv-00469-LEK-RT Document 103 Filed 10/30/20 Page 15 of 17   PageID #:
                                    1696


             clear on de novo review that the complaint could
             not be saved by amendment.”); see also Foman v.
             Davis, 371 U.S. 178, 182, 83 S. Ct. 227, 9 L. Ed.
             2d 222 (1962) (“In the absence of any apparent or
             declared reason—such as undue delay, bad faith or
             dilatory motive on the part of the movant,
             repeated failure to cure deficiencies by
             amendments previously allowed, undue prejudice to
             the opposing party by virtue of allowance of the
             amendment, futility of amendment, etc.—the leave
             sought should, as the [Federal Rules of Civil
             Procedure] require, be ‘freely given.’”).

 Nat’l Council of La Raza v. Cegavske, 800 F.3d 1032, 1041–42

 (9th Cir. 2015) (alteration in La Raza).         “Not all of the

 factors merit equal weight.       As this circuit and others have

 held, it is the consideration of prejudice to the opposing party

 that carries the greatest weight.”        Eminence Capital, 316 F.3d

 at 1052 (citation omitted).       Also, “[f]utility alone can justify

 the denial of a motion to amend.”         Johnson v. Buckley, 356 F.3d

 1067, 1077 (9th Cir. 2004) (citation and quotation marks

 omitted).    However, “leave to amend should be denied as futile

 only if no set of facts can be proved under the amendment to the

 pleadings that would constitute a valid and sufficient claim or

 defense.”    Barahona v. Union Pac. R.R. Co., 881 F.3d 1122, 1134

 (9th Cir. 2018) (citation and quotation marks omitted).

             Plaintiff has been pressing essentially the same

 claims against Defendants since 2017, without passing the

 pleading stage, and the dismissal has been affirmed on appeal.

 Plaintiff’s fourth attempt to amend his Complaint is futile


                                      15
Case 1:18-cv-00469-LEK-RT Document 103 Filed 10/30/20 Page 16 of 17   PageID #:
                                    1697


 under the doctrine of res judicata, and he explicitly seeks to

 re-allege claims that have already been ruled upon, constituting

 a repeated failure to cure deficiencies.         Defendants bear the

 burden of showing prejudice, see id. (citation omitted), and

 they did not do so in either the Fourth Motion Opposition or

 their response to the Objections.         However, the strong showing

 of the remaining Foman factors, futility in particular, warrants

 denial of the Fourth Motion for Leave.

                                 CONCLUSION

            For the foregoing reasons, the magistrate judge’s

 Findings and Recommendation to Dismiss Case with Prejudice,

 filed April 13, 2020, is hereby ADOPTED.         It is ADOPTED to the

 effect that Plaintiff’s “Motion to Leave to Amend (10/15/19),”

 filed October 16, 2019, is DENIED and the case is DISMISSED WITH

 PREJUDICE.    However, the basis for the denial and dismissal with

 prejudice is modified as indicated above.         The Clerk’s Office is

 DIRECTED to close this case on November 16, 2020, unless

 Plaintiff files a timely motion for reconsideration of this

 Order as provided for in the Local Rules.

            IT IS SO ORDERED.




                                      16
Case 1:18-cv-00469-LEK-RT Document 103 Filed 10/30/20 Page 17 of 17   PageID #:
                                    1698




            DATED AT HONOLULU HAWAII, October 30, 2020.




 KELCY CHUNG VS. VISTANA VACATION OWNERSHIP, INC., ET AL; CV 18-
 00469 LEK-RT; ORDER ADOPTING THE MAGISTRATE JUDGE’S FINDINGS AND
 RECOMMENDATION TO DISMISS CASE WITH PREJUDICE




                                      17
